Citation Nr: 1629421	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-47 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to degenerative joint disease of the left knee, right knee, or lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to July 1965 and from July 1969 to July 1972.  He also served on active duty in the United States Air Force from March 1977 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013 and January 2015, the Board remanded the case for further development.  That development was completed.  Although additional delay is unfortunate, another remand is necessary to adjudicate the claim.

The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the most recent remand, the Veteran was afforded a VA hip examination in July 2015.  The examiner gave a negative nexus opinion in relation to the Veteran's left knee and low back disabilities.  In particular, the examiner stated that the Veteran's left hip degenerative changes were not caused by his left knee because the left knee would impact the contralateral hip rather than the hip on the same side.  However, the Board observes that the Veteran also has a service-connected right knee disability.  Additionally, diagnosed bursitis was not addressed.  This raises additional medical questions that must be addressed via an addendum opinion on remand.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.
2.  Then refer the Veteran's claims file to a physician for preparation of an addendum opinion addressing the etiology of the Veteran's left hip disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should respond to the following inquiries:

For each left hip disability diagnosed since August 2009, to include both chronic bursitis and degenerative joint disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is:

(a) proximately due to the Veteran's left knee disability.

(b) aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's left knee disability.

(c) proximately due to the Veteran's right knee disability.  In addressing this question, please comment on the July 2015 VA examination report indirectly suggesting that the Veteran's left hip degenerative joint disease may have been caused or aggravated by his right knee disability.

(d) aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's right knee disability.  In addressing this question, please comment on the July 2015 VA examination report indirectly suggesting that the Veteran's left hip degenerative joint disease may have been caused or aggravated by his right knee disability.

(e) proximately due to the Veteran's low back disability.  In addressing this question, please comment on an August 2005 VA treatment note indicating that the Veteran's left hip pain "seems to be emanating from his back," and a February 2012 VA treatment note suggesting the Veteran's left hip pain had improved after back surgery.

(f) aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's low back disability.  In addressing this question, please comment on a February 2012 VA treatment note suggesting the Veteran's left hip pain had improved after back surgery.

A comprehensive rationale must be provided for any opinion rendered.  Medical treatise literature should be cited, if appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  

3.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




